Citation Nr: 1729960	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for degenerative joint disease, right thumb.

2. Entitlement to service connection for a right wrist disability, to include as secondary to degenerative joint disease right thumb.

3. Entitlement to service connection for right hand arthritis, to include multiple fingers, to include as secondary to degenerative joint disease right thumb.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1987 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the RO denied an initial increased rating for degenerative joint disease, right thumb and denied service connection for a right wrist disability and right hand arthritis secondary to degenerative joint disease, right thumb, respectively.

In November 2014, the Veteran filed a timely notice of disagreement with respect to an April 2014 rating decision which denied entitlement to service connection for a right wrist disability and right hand arthritis secondary to degenerative joint disease, right thumb. The issues are therefore before the Board and have been listed on the title page. Manlincon v. West, 12 Vet. App. 238 (1999).

At his request, the Veteran was scheduled for a December 2016 videoconference hearing before the Board; however, in November 2016 the Veteran withdrew his hearing request.

The Veteran's service-connection claims for a right wrist disability and right hand arthritis is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right thumb degenerative joint disease manifests in painful motion.




CONCLUSION OF LAW

The Veteran is entitled to an initial evaluation of 10 percent for right thumb degenerative joint disease. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5228 (2016); Sowers v. McDonald, 27 Vet. App. 472 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. The Veteran's entire history is reviewed when making disability evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (applying the concept of staged ratings to increased evaluation claims).

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable. Where arthritis results in painful motion of the joint, the rating criteria allows for at least the minimum compensable evaluation for the joint. 38 C.F.R. § 4.59; see Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) (noting that "§ 4.59 seeks to provide a claimant with at least the minimum compensable rating for his [or her] painful joint"); see also DeLuca, 8 Vet. App. 202 (pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether the limitation of motion specified in the Diagnostic Code criteria is shown).

The Veteran's right thumb degenerative joint disease is currently evaluated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5228, which evaluates disabilities of the thumb on the basis of limitation of motion. The Board finds that the evidence of record, lay and medical, demonstrates that the Veteran is entitled to the minimum compensable evaluation of the thumb joint due to arthritis resulting in painful motion. 38 C.F.R. § 4.59. 

The evidence includes a January 2011 letter from the Veteran's doctor noting that X-ray diagnosed right thumb arthritis. The Veteran submitted a statement in July 2011 complaining of ongoing right thumb pain and swelling. 

A July 2011 QTC examination revealed right thumb degenerative joint disease along with pain, decreased range of motion, and loss of strength. On physical examination, the examiner noted decreased strength in regards to pulling, pushing, and twisting. The examiner also noted decreased dexterity in twisting, probing, writing, and touching. There was a deformity of the right thumb at the MP joint. The degree of angulation was 20 degrees. There was no gap between the thumb and fingers on forced opposition; however, there was objective evidence of thumb pain. X-rays revealed mild degenerative joint disease of the radial aspect of the wrist and multiple fingers including the thumb and first MCP joint. The right thumb degenerative joint disease effected his occupation as a force operator by decreased hand grip when he had to grab a tire.

A 2014 Disability Benefits Questionnaire provided a diagnosis of degenerative joint disease, right thumb. The Veteran reported pain, loss of movement, knuckle joint overgrowth, swelling or fluid buildup, and weakness. No flare-ups were reported. The examiner noted no decreased range of motion and no gap between the thumb pad and fingers. There was no functional loss or impairment noted. There was tenderness to palpation of the right first and second proximal interphalangeal (PIP) joints. MRI revealed degenerative joint disease of the first MCP joint.

Based on the above findings and resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 10 percent for the entirety of the appeal period for the Veteran's right thumb degenerative joint disease, based on painful motion, is warranted.

While the VA examiners found that there was no gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the examinations and the Veteran's lay statements reflect that he experienced pain on motion. Further, his range of motion was decreased. Under 38 C.F.R. § 4.59, painful joints due to healed injury, such as the case here, are entitled to at least the minimal compensable rating for the joint. As such, a rating of 10 percent, which is specifically contemplated by Diagnostic Code 5228, is warranted. See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59  for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence).

The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply. Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint." The above discussed VA examinations did not include testing for pain on both active and passive motion, as well as weight-bearing and nonweight-bearing. To the extent that Correia would apply to range of motion testing of the thumb, the Board finds that the failure to comply with its holding is harmless in this case. Under Diagnostic Code 5228, limitation of motion of thumb is assessed based on the gap between thumb pad and the fingers, with the thumb attempting to oppose the fingers. While the VA examiners noted that the Veteran's right thumb had decreased range of motion, the evidence shows that at no point does the Veteran have any gap between his thumb pad and the fingers. As there is no indication that Correia-compliant testing could result in a rating higher than 10 percent under Diagnostic Code 5228, a remand for compliance with Correia is not required.

In addition, the VA examiners did not find, and the Veteran did not contend, that his thumb was ankylosed. As such, Diagnostic Code 5223 is not for application.

For the reasons above, the criteria for an initial rating of 10 percent, but not higher, is warranted. As the preponderance of the evidence is against any higher schedular rating, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, to include whether an extraschedular rating is warranted. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


ORDER

An initial rating of 10 percent for right thumb degenerative joint disease is granted.


REMAND

In November 2014, the Veteran filed a timely Notice of Disagreement with respect to the April 2014 rating decision which denied entitlement to service connection for a right wrist disability and right hand arthritis secondary to degenerative joint disease right thumb. 38 C.F.R. §§ 20.201, 20.302(a) (2016).

A Statement of the Case addressing the Notice of Disagreement has not been issued. Under the circumstances, the Board is obliged to remand this issue to the AOJ for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the claims for service connection for a right wrist disability and right hand arthritis, secondary to degenerative joint disease right thumb. The Veteran should be given the appropriate opportunity to respond to the SOC. The Veteran is advised that he must complete his appeal of this issue by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


